Motion Granted; Order filed December 17, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-11-00570-CV
                                   ____________

                           IN THE MATTER OF R.A.


                On Appeal from the County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 07-CJV-013620


                                   ORDER

      This appeal was abated for the court to reconsider its previous ruling
requiring non-public registration as a sex offender, which was signed June 22,
2011. A hearing was held on March 5, 2013. After the hearing, the trial court
signed a new order denying reconsideration and ordering non-public registration as
a sex offender. On October 25, 2013, a supplemental clerk’s record was filed
containing the trial court’s April 9, 2013, order. This court ordered the parties to
file supplemental briefing addressing the new order. On December 5, 2013,
appellant filed a motion in this court requesting that we order the Fort Bend
County District Clerk to file a supplemental record containing the documents set
out in Appellant’s Request for Second Supplemental Clerk’s Record filed with the
district clerk on or about December 5, 2013. See Tex. R. App. P. 34.5(c).

      We GRANT appellant’s request and order the Fort Bend County District
Clerk to file a supplemental clerk’s record on or before January 10, 2014,
containing the following:

      1. All pleadings filed by the State in the trial court since June 18, 2012, and
any and all exhibits offered and/or introduced at any hearing but not included in
reporter’s record;
      2. All pleadings filed by the Respondent in the trial court since June 18,
2012, any and all exhibits offered and/or introduced at any hearing but not
included in reporter's record;
     3. All Orders of the Court entered since June 18, 2012 exclusive of the Order
of April 7, 2013 already included and filed in the First Supplemental Clerk’s
Record;
      4. All expert or other reports filed with the trial court since June 18, 2012;
       5. An undated letter to Judge Lowery from Appellant’s Attorney Michael
DeGuerin with Appellant’s graduation picture on the front page and containing six
(6) attachments, the sixth attachment being a letter to Judge Lowery from Harvey
Rosenstock, M.D. dated June 27, 2012, which was filed on or about 06/28/2012;
      6. The State’s Motion for an Independent Evaluation filed on or about
06/29/2012;
      7. Court Order Appointing Dr. Gollaher on State’s Motion for Independent
evaluation filed on or after June 29, 2012;
      8. Appellant’s Objections to Dr. Gollaher’s Report and Continued
Registration filed on or about March 5, 2013; and
      9. Appellant’s Request for Second Supplemental Clerk’s Record filed on or
about 12/05/2013.
      If any omitted item is not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement
that the omitted item is not a part of the case file.

                                 PER CURIAM


                                          2